Citation Nr: 1045719	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to a disability rating higher than 20 percent for 
residuals of a vertebral compression fracture at T-12 and L-1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1956 to June 1959.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In the rating 
decision, the RO increased the rating for residuals of a 
compression vertebral fracture to 10 percent from November 4, 
1999, and to 20 percent from March 28, 2006.  In his notice of 
disagreement, the Veteran expressly disagreed with the 20 percent 
rating, but not with the 10 percent rating.  Therefore, the 
question before the Board is limited to a rating higher than 20 
percent.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (where there 
is clear intent a claimant may limit the appeal to a specific 
rating).  

The claims of service connection for peripheral neuropathy of the 
upper and lower extremities and for a cervical spine disability 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


FINDING OF FACT

Throughout the appeal period, the residuals of residuals of a 
vertebral compression fracture at T-12 and L-1 have been 
manifested by pain and flexion greater than 30 degrees without 
objective neurological abnormality or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for 
residuals of a compression vertebral fracture at T-12 and L-1 
have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 and 5243 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.    

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  



The RO provided pre-adjudication VCAA notice by a letter dated in 
May 2006.  The Veteran was notified of the type of evidence 
needed to substantiate the claim for increase, namely, evidence 
that the disability had increased in severity and the effect that 
worsening has on the Veteran's employment.

Additionally, the Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records or 
with his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the general provisions for the 
effective date of a claim and the degree of disability 
assignable.  

As for the content and the timing of the VCAA notice, the 
document complied with the specificity requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim, except for secondary service connection, 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication 
VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim); and of Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service treatment 
records as well as post-service VA treatment records.  The 
Veteran has not provided any additional records or identified any 
additional records for the RO to obtain on his behalf.  




On the claim for increase, the Veteran was afforded VA 
examinations in July 2006 and May 2007.  The Board notes that the 
VA examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
features of the disability on appeal to provide probative medical 
evidence adequate for rating purposes.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial ratings 
case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.



Rating Criteria 

The Veteran's disability has been rated as 20 percent disabling 
under Diagnostic Code 5235 (vertebral fracture).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45. 

Diagnostic Code 5235 is rated under the General Rating Formula 
for Diseases and Injuries of the Spine (General Rating Formula).  

Under the General Rating Formula, the criteria for the next 
higher rating, 40 percent, are forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a

Also, under the General Rating Formula, a separate rating can be 
assigned for objective neurologic abnormalities.  38 C.F.R. 
§ 4.71a.





Facts

On VA examination in July 2006, the Veteran complained of 
persistent back pain since service separation.  He reported no 
incapacitating episodes in the previous year and no increased 
limitations with flare-ups or repetitive motion.  For range of 
motion, flexion was to 50 degrees, extension to 10 degrees, and 
lateral rotation and lateral flexion were to 20 degrees, 
bilaterally, with pain on all motions.  

On VA examination in May 2007, the Veteran complained of daily 
mechanical low back pain with flare-ups of pain occurring about 
three times a month.  It was noted that the Veteran had retired 
in 1999 after a right hip fracture.  For range of motion, flexion 
was to 70 degrees, extension to 10 degrees, lateral flexion to 30 
degrees bilaterally and lateral rotation to 30 degrees 
bilaterally.  

Analysis

Based on the evidence of record, 50 degrees of flexion does not 
more nearly approximate or equate to flexion to 30 degrees or 
less, considering such rating factors as functional loss due 
pain, weakened movement, and fatigability under 38 C.F.R. §§4.40 
and 4.45, the criteria for the next higher rating under 
Diagnostic Code 5235.  And there is no evidence of radiculopathy 
to separately rate as an objective neurological abnormality. 

The Veteran has several other musculoskeletal disabilities, which 
are not service-connected, including right hip and knee 
disabilities, a left ankle disability, peripheral neuropathy, and 
residuals of a lumbar laminectomy, resulting in functional 
limitation, including neurological abnormalities, which are not 
ratable.  

Based on the above, the preponderance of the evidence is against 
a scheduler rating higher than 20 percent for residuals of 
vertebral fractures of T-12 and L-1.




Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

There is a sequential three-step analysis to determine whether a 
case should be referred for extraschedular consideration.  Step 
one, is to determine whether the schedular rating adequately 
contemplates the disability picture.  If the criteria reasonably 
describe the disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is, therefore, adequate, and no 
referral to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for consideration of an 
extraschedular rating is required.

If the schedular criteria do not contemplate the level of 
disability and symptomatology and the schedular criteria are 
therefore found to be inadequate, then step two is to determine 
whether the disability picture is exceptional with such related 
factors such as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular criteria.

If the disability picture meets the second step, then the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted.

Regarding the first step, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology, which is limitation of motion and functional loss 
due to pain, which is contemplated by the Rating Schedule under 
the General Rating Formula.  In other words, the Veteran does not 
have any symptomatology not already contemplated by the Rating 
Schedule.


As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate, and the 
Board need not reach step two of the analysis.  Consequently, 
referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

A disability rating higher than 20 percent for the residuals of a 
compression vertebral fracture at T-12 and L-1 is denied.


REMAND

The Veteran seeks service connection for peripheral neuropathy of 
all extremities, asserting that the disabilities were caused by 
or aggravated by the service-connected residuals of a compression 
fracture at T12-L1.  He was afforded a VA examination in May 2007 
and the examiner offered an opinion that the peripheral 
neuropathy was not related to his service-connected disability, 
but did not explicitly address the issue of aggravation.  Once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, that examination must be adequate.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Failure to 
explicitly address the question of aggravation renders the May 
2007 examination inadequate as to the claim of service connection 
for peripheral neuropathy.  This must be corrected on remand.

The Veteran also seeks service connection for a cervical spine 
disability to include degenerative joint disease.  The evidence 
of record shows that the Veteran sustained a compression fracture 
at T-12 and L-1 in service in 1956 when he fell from a utility 
pole and landed on his feet.  The Veteran asserts that his 
current cervical spine disability was incurred at the same time 
or is otherwise related to this injury.  


As there is competent evidence that the Veteran has a current 
disability, as the Veteran suffered an in-service injury, as the 
claimed disability may be associated with the injury in service 
or with a service- connected disability, and as the record does 
not contain sufficient evidence to make a decision on the claim, 
further development under the duty to assist is needed.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurological 
examination to determine whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that 
peripheral neuropathy of the upper and 
lower extremities was  aggravated by the 
service-connected residuals of a 
compression fracture at T-12 and L-1.

In this context, the term "aggravation" 
means a permanent increase in the 
peripheral neuropathy, that is, an 
irreversible worsening of the disability 
beyond the natural clinical course and 
character of the condition due to the 
service-connected residuals of a 
compression fracture at T-12 and L-1 as 
contrasted to a temporary worsening of 
symptoms. 

If, however, after a review of the record, 
an opinion on aggravation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
aggravation cannot be determined because 
such an opinion is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge.

The claims folder should be made available 
to the examiner for review.

2.  Afford the Veteran a VA orthopedic 
examination to determine whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that: 

i).  The current cervical spine disability 
is due to the in-service injury in 1956, a 
compression fracture at T-12 and L-1, 
which is entered in the service treatment 
records; or, alternatively, 

ii).  The current cervical spine 
disability was caused by or aggravated by 
the service-connected residuals of a 
compression fracture at T-12 and L-1. 

In this context, the term "aggravation" 
means a permanent increase in the cervical 
spine disability, that is, an irreversible 
worsening of the disability beyond the 
natural clinical course and character of 
the condition due to the service-connected 
residuals of a compression fracture at T-
12 and L-1 as contrasted to a temporary 
worsening of symptoms. 








If, however, after a review of the record, 
an opinion on causation or aggravation is 
not possible without resort to 
speculation, the examiner is asked to 
clarify whether causation or aggravation 
cannot be determined because such an 
opinion is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge.  

The claims folder should be made available 
to the examiner for review.  

3.  On completion of the above, adjudicate 
the claims.  If any of the benefits sought 
is denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


